107 F.3d 923
323 U.S.App.D.C. 290
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Jagdish PRASAD, Appellant,v.PARSONS DE LEUW, INC., Appellee.
No. 95-7117.
United States Court of Appeals, District of Columbia Circuit.
Oct. 9, 1996.Rehearing Denied Nov. 26, 1996.

Before SILBERMAN, RANDOLPH, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.CIR.RULE 36(b).  It is


2
ORDERED and ADJUDGED that the district court's order filed March 30, 1995, be affirmed for the reasons stated in the district court's memorandum opinion.  The court correctly concluded that appellant's complaint of age discrimination was untimely under the District of Columbia Human Rights Act.  See Chardon v. Fernandez, 454 U.S. 6, 8-9 (1981) (per curiam) (limitations period runs from date of receipt of notice that employment was to be terminated and not from actual date employment ended);  Jones v. Howard Univ., 574 A.2d 1343, 1347 n. 5 (D.C.1990) (applying one-year limitations period to the District of Columbia Human Rights Act).  Further, appellant's claim of breach of contract failed as a matter of law.  See Smith v. Union Labor Life Ins. Co., 620 A.2d 265, 269 (D.C.1993) (implied contract claim precluded by express disclaimer that employee handbook is not an employment contract and by handbook statement that employment was terminable at will).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See  D.C.CIR.RULE 41.